Exhibit 10.1

 

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED EXECUTIVE SEVERANCE

AND RESTRICTIVE COVENANT AGREEMENT

 

This First Amendment to the Amended and Restated Executive Severance and
Restrictive Covenant Agreement (the “Amendment”) is made as of this 11th day of
December, 2012 by and between HSCGP, LLC (formerly known as LifePoint CSGP,
LLC), a Delaware limited liability company with its principal place of business
at 103 Powell Court, Suite 200, Brentwood, Tennessee (the “Company”), and
William F. Carpenter III, a resident of Nashville, Tennessee (“Executive”).

 

WHEREAS, Executive has been an employee of the Company and/or its subsidiaries
and affiliates since 1999, including serving as the Executive Vice President,
General Counsel and Secretary of LifePoint Hospitals, Inc. (“LifePoint”), the
parent corporation of the Company;

 

WHEREAS, effective June 26, 2006, Executive was promoted and appointed to serve
as the Chief Executive Officer and President of LifePoint;

 

WHEREAS, in connection with Executive’s employment by the Company and his
services as the Chief Executive Officer of LifePoint (and such other
appointments as he may hold with its respective subsidiaries and affiliates),
the Company and Executive have, pursuant to the Executive Severance and
Restrictive Covenant Agreement, made as of December 11, 2006, and as amended and
restated as of December 11, 2008 (the “Severance and Restrictive Covenant
Agreement”), set forth, among other things, the terms of Executive’s severance
benefits and certain related matters in the event Executive’s employment is
terminated; and

 

WHEREAS, Executive and the Company desire to amend the Severance and Restrictive
Covenant Agreement as of the date hereof in certain respects.

 

NOW THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the Company and
Executive agree as follows:

 

1.              Section 1(a) of the Severance and Restrictive Covenant Agreement
is hereby amended to strike the words “and President” from the first sentence.

 

2.              Section 1(d) of the Severance and Restrictive Covenant Agreement
is hereby amended and restated, in its entirety, to read as follows:

 

“(d)                           Execution of Release Upon Termination.  Any
payments due to Executive under Section 3 hereof (other than Executive’s Base
Salary earned through the date of termination and any earned but unpaid bonus
for any prior fiscal year) shall be conditioned upon Executive’s execution of a
general release of claims in the form attached hereto as Exhibit A that becomes
irrevocable within thirty (30) days after the date of termination of Executive’s
employment.  If the foregoing release is executed and delivered and no longer
subject to revocation as provided in the preceding sentence, then such payments
shall be made or commence upon the thirtieth (30) day following the date of
termination of Executive’s employment.”

 

3.              Section 3(b)(i) of the Severance and Restrictive Covenant
Agreement is hereby amended and restated, in its entirety, to read as follows:

 

“If Executive’s employment is terminated by the Company without Cause, Executive
shall receive his Base Salary through the date of such termination and any
earned but unpaid Bonus Compensation for any prior fiscal year, and shall
further be entitled to receive, as severance, a lump sum amount equal to two
(2) times the sum of (A) Executive’s then

 

--------------------------------------------------------------------------------


 

current Base Salary and (B) Executive’s bonus earned for the prior fiscal year. 
The Company agrees to permit Executive and his covered dependents to continue
participation in the Company’s medical plan for up to twenty-four (24) months
following the date of termination, if and to the extent that (i) Executive’s and
his covered dependents’ continued participation in the Company’s medical plan
for up to twenty-four (24) months would not cause the Company’s medical plan to
violate any non-discrimination requirements under any under applicable law,
(ii) if the Company’s medical plan is not a self-insured plan, the insurance
company providing such continued coverage consents to Executive’s and his
covered dependents’ continued participation in the Company’s medical plan beyond
the eighteen (18) month COBRA period, and (iii) Executive pays the COBRA cost
for Executive’s and his covered dependents’ continued participation in the
Company’s medical plan.  The Company agrees to provide Executive with
twenty-four (24) monthly payments, beginning on the one-month anniversary of the
date of termination of Executive’s employment, with each payment in an amount
equal to the monthly cost of COBRA coverage under the Company health plans then
in effect for Executive and his covered dependents.  The Company further agrees
to provide Executive with other insurance coverage (e.g., dental and life)
commensurate with the coverage provided to Executive immediately prior to the
date of termination for a period of twenty-four (24) months following the date
of termination.  Other than as set forth in the preceding sentences, Executive
shall not be eligible to participate in any Plans after the date of termination
except as otherwise required by law and except for the right to receive benefits
which have vested under any Plan in accordance with the terms of such Plan, and
Executive shall not be eligible to receive any Bonus Compensation for the
Company’s fiscal year during which the date of termination occurs or any later
year.”

 

4.              Section 3(b)(iii) of the Severance and Restrictive Covenant
Agreement is hereby amended and restated, in its entirety, to read as follows:

 

“(iii)                         Taxable Reimbursements and In-Kind Benefits.

 

(A)                               Any reimbursements by the Company to Executive
of any eligible expenses under this Agreement that are not excludable from
Executive’s income for Federal income tax purposes (the “Taxable
Reimbursements”) and any in-kind benefits shall be made or provided by no later
than the last day of the taxable year of Executive following the year in which
the expense was incurred.

 

(B)                               The amount of any Taxable Reimbursements or
in-kind benefits to be provided to Executive during any taxable year of
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of Executive.

 

(C)                               The right to any Taxable Reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.”

 

5.              A new sentence is hereby added to the end of Section 5(i) of the
Severance and Restrictive Covenant Agreement to read as follows:

 

“Each installment payment to which Executive is entitled under this Agreement,
if any, shall be treated as a separate payment as defined under Treasury
Regulation Section 1.409A-2(b)(2) promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended.”

 

6.               Except as amended herein, all other provisions of the Severance
and Restrictive Covenant Agreement remain unchanged and in full force and
effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

 

HSCGP, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Paul D. Gilbert

 

Name:

Paul D. Gilbert

 

Title:

Executive Vice President

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ William F. Carpenter III

 

William F. Carpenter III

 

--------------------------------------------------------------------------------